January 28, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         DERRICK FRASER, Appellant

NO. 14-13-00912-CV                          V.

DEUTCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR THE
  REGISTERED HOLDERS OF NEW CENTURY HOME EQUITY LOAN
     TRUST, SERIES 2005-B, ASSET BACKED PASS-THROUGH
                   CERTIFICATES, Appellee
              ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on October 8, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Derrick Fraser.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.